McKinstry, J., concurring
I concur in the judgment. In my opinion the court erred in giving the instruction commented on by Mr. Justice Thornton, and in permitting the prosecutrix, *602on her direct examination, to explain why she did not sooner make complaint of the alleged outrage. The declarations of the prosecuting witness, except so far as they simply constituted a complaint of her injury, were incompetent; but I think the record fails to show that exception was taken to the testimony.
Myrick, J., dissented from the judgment, and from the reasons given therefor.
Rehearing denied.